Citation Nr: 1528223	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the upper body and hands.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right forearm shell fragment wound.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of right hip and pretibial area shell fragment wounds.

4.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.D.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, April 2010, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2015, the Veteran testified before the undersigned; a copy of the hearing transcript is of record.

The issues of entitlement to an initial rating in excess of 10 percent for residuals of a right forearm shell fragment wound, an initial rating in excess of 10 percent for residuals of right hip and pretibial area shell fragment wounds, and an initial rating in excess of 30 percent for an anxiety disorder, not otherwise specified, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2015 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a skin disorder of the upper body and hands.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a skin disorder of the upper body and hands have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the January 2015 Board hearing, the Veteran stated that he wished to withdraw his appeal of the issue of entitlement to service connection for a skin disorder of the upper body and hands.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for a skin disorder of the upper body and hands is dismissed.


REMAND

The Board finds that another VA examination is necessary in this case to assess the current nature, extent, and severity of the Veteran's service-connected right forearm, right hip, and pretibial area shell fragment wound residuals.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations to determine the severity of these disabilities in December 2008 and February 2010.  Significantly, however, at his January 2015 Board hearing, the Veteran testified that his service-connected right forearm, right hip, and pretibial area shell fragment wound residuals had become worse since his last VA examination.  Specifically, the Veteran has reported that, since February 2010, these residuals have worsened insofar as they have resulted in increased pain, numbness, and weakness.  See Board Hearing Tr. at 17. 

As such, in light of the fact that the most recent examination report of record is now more than five years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, the Board finds that another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's service-connected right forearm, right hip, and pretibial area shell fragment wound residuals.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that a VA examination must be conducted where the evidence of record does not reflect the current state of a Veteran's disability).  

Additionally, the record indicates that the Veteran receives medical treatment at the VA Medical Center in Detroit, Michigan.  Currently, VA treatment records dated through August 2012 are of record.  All relevant, additional treatment records not yet acquired should be requested and associated with the claims file.

Lastly, in April 2010, the AOJ granted service connection for an anxiety disorder, not otherwise specified, and assigned an evaluation of 30 percent, effective October 11, 2007.  In May 2010, the Veteran submitted a timely filed Notice of Disagreement (using a Form 9) as to the rating assigned for his anxiety disorder.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  Significantly, however, to date, the AOJ has not issued a Statement of the Case in response.  As such, the Board is required to remand this matter to the AOJ for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a Statement of the Case regarding the issue of entitlement to an increased initial rating for the Veteran's service-connected anxiety disorder, not otherwise specified, currently evaluated as 30 percent disabling, and advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

2.  The AOJ should take all indicated action in order to obtain copies of the Veteran's treatment records from the VA Medical Center in Detroit, Michigan, dated since August 2012.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right forearm, right hip, and pretibial area shell fragment wound residuals.  All files in Virtual VA and the Veterans Benefits Management System (VBMS) must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should also elicit a complete history from the Veteran.

The examiner is asked to identify all muscle groups affected by the shell fragment wound residuals.  For each muscle group identified, discuss all pertinent symptomatology, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  For each muscle group identified, note whether the Veteran's shell fragment wound residuals are best categorized as slight, moderate, moderately severe, or severe.

The examiner is asked to acknowledge and discuss the Veteran's lay assertions regarding his symptomatology, including his statements to the effect that he has difficulty coordinating his right hand and with dropping objects when he attempts to carry things in that hand, as well as his documented frequent complaints of right arm pain during VA treatment.  

Finally, the examiner should discuss the degree of functional and occupational impairment attributable to the Veteran's service-connected shell fragment wound residuals.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nicole Klassen
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


